Title: James Madison to Nicholas P. Trist, 7 February 1829
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                  Feby. 7. 1829
                            
                        
                        
                        Do me the favor to hand the inclosed letters to Mr. Brent, with a request that he will be so good as to let
                            the letters go from the Department with the first dispatches for England
                        We have had no information from Edgehill since Mrs. Randolph & Mrs. Trist left us. We hope the
                            accounts you have are all of them favorable. I take for granted you have not omitted a provision for the copies of Mr.
                            Monroe’s paper due to each of the Visitors. They were apprized of what passed between you & me on the subject
                            With friendly salutations
                        
                        
                            
                                James Madison
                            
                        
                    